PER CURIAM:
Terence Keith Johnson appeals the district court’s order denying his motion to extend the time to file a notice of appeal. Because the time periods governed by Rule 4 of the Federal Rules of Appellate Procedure are “mandatory and jurisdictional,” Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978), the district court properly found that it was without jurisdiction to grant the extension where more than sixty days had elapsed since the entry of the final order. See Fed. R.App. P. 4(a)(1)(A). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. SunTrust Bank, No. CA-03-937-3 (E.D.Va. May 19, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED